Name: Commission Regulation (EU) NoÃ 1277/2009 of 22Ã December 2009 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) NoÃ 104/2000 for the 2010 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 23.12.2009 EN Official Journal of the European Union L 344/12 COMMISSION REGULATION (EU) No 1277/2009 of 22 December 2009 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) No 104/2000 for the 2010 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 20(3) and Article 22 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that the EU withdrawal and selling prices for each of the products listed in Annex I thereto are to be fixed on the basis of the freshness, size or weight and presentation of the product by applying the conversion factor for the product category concerned to an amount not more than 90 % of the relevant guide price. (2) The withdrawal prices may be multiplied by adjustment factors in landing areas which are very distant from the main centres of consumption in the EU. The guide prices for the 2010 fishing year were fixed for all the products concerned by Council Regulation (EC) No 1212/2009 (2). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors used for calculating the EU withdrawal and selling prices, as referred to in Article 20 and 22 of Regulation (EC) No 104/2000, for the 2010 fishing year for the products listed in Annex I to that Regulation, are set out in Annex I to this Regulation. Article 2 The EU withdrawal and selling prices applicable for the 2010 fishing year and the products to which they relate are set out in Annex II. Article 3 The withdrawal prices applicable for the 2010 fishing year in landing areas which are very distant from the main centres of consumption in the EU and the products to which those prices relate are set out in Annex III. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 327, 12.12.2009, p. 1. ANNEX I Conversion factors for the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Conversion factors Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0,00 0,47 2 0,00 0,72 3 0,00 0,68 4a 0,00 0,43 4b 0,00 0,43 4c 0,00 0,90 5 0,00 0,80 6 0,00 0,40 7a 0,00 0,40 7b 0,00 0,36 8 0,00 0,30 Sardines of the species Sardina pilchardus 1 0,00 0,51 2 0,00 0,64 3 0,00 0,72 4 0,00 0,47 Dogfish Squalus acanthias 1 0,60 0,60 2 0,51 0,51 3 0,28 0,28 Dogfish Scyliorhinus spp. 1 0,64 0,60 2 0,64 0,56 3 0,44 0,36 Redfish Sebastes spp. 1 0,00 0,81 2 0,00 0,81 3 0,00 0,68 Cod of the species Gadus morhua 1 0,72 0,52 2 0,72 0,52 3 0,68 0,40 4 0,54 0,30 5 0,38 0,22 Coalfish Pollachius virens 1 0,72 0,56 2 0,72 0,56 3 0,71 0,55 4 0,61 0,30 Haddock Melanogrammus aeglefinus 1 0,72 0,56 2 0,72 0,56 3 0,62 0,43 4 0,52 0,36 Whiting Merlangius merlangus 1 0,66 0,50 2 0,64 0,48 3 0,60 0,44 4 0,41 0,30 Ling Molva spp. 1 0,68 0,56 2 0,66 0,54 3 0,60 0,48 Mackerel of the species Scomber scombrus 1 0,00 0,72 2 0,00 0,71 3 0,00 0,69 Spanish mackerel of the species Scomber japonicus 1 0,00 0,77 2 0,00 0,77 3 0,00 0,63 4 0,00 0,47 Anchovies Engraulis spp. 1 0,00 0,68 2 0,00 0,72 3 0,00 0,60 4 0,00 0,25 Plaice Pleuronectes platessa 1 0,75 0,41 2 0,75 0,41 3 0,72 0,41 4 0,52 0,34 Hake of the species Merluccius merluccius 1 0,90 0,71 2 0,68 0,53 3 0,68 0,52 4 0,56 0,43 5 0,52 0,41 Megrims Lepidorhombus spp. 1 0,68 0,64 2 0,60 0,56 3 0,54 0,49 4 0,34 0,29 Dab Limanda limanda 1 0,71 0,58 2 0,54 0,42 Flounder Platichthys flesus 1 0,66 0,58 2 0,50 0,42 Albacore or longfinned tuna Thunnus alalunga 1 0,90 0,81 2 0,90 0,77 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0,00 0,64 2 0,00 0,64 3 0,00 0,40 Species Size (2) Conversion factor Whole fish Fish without head (2) Gutted fish, with head (2) Extra, A (2) Extra, A (2) Monkfish Lophius spp. 1 0,61 0,77 2 0,78 0,72 3 0,78 0,68 4 0,65 0,60 5 0,36 0,43 All presentations Extra, A (2) Shrimps of the species Crangon crangon 1 0,59 2 0,27 Cooked in water Fresh or chilled Extra, A (2) Extra, A (2) Deep-water prawns Pandalus borealis 1 0,77 0,68 2 0,27  Whole (2) Edible crabs Cancer pagurus 1 0,72 2 0,54 Whole (2) Tails (2) E' (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 0,86 0,86 0,81 2 0,86 0,59 0,68 3 0,77 0,59 0,50 4 0,50 0,41 0,41 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 0,75 0,58 2 0,75 0,58 3 0,71 0,54 4 0,58 0,42 5 0,50 0,33 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX II Withdrawal and selling prices in the Community of the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Withdrawal price (EUR/t) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0 129 2 0 198 3 0 187 4a 0 118 4b 0 118 4c 0 248 5 0 220 6 0 110 7a 0 110 7b 0 99 8 0 83 Sardines of the species Sardina pilchardus 1 0 296 2 0 371 3 0 418 4 0 273 Dogfish Squalus acanthias 1 654 654 2 556 556 3 305 305 Dogfish Scyliorhinus spp. 1 455 427 2 455 398 3 313 256 Redfish Sebastes spp. 1 0 962 2 0 962 3 0 808 Cod of the species Gadus morhua 1 1 144 826 2 1 144 826 3 1 081 636 4 858 477 5 604 350 Coalfish Pollachius virens 1 559 435 2 559 435 3 551 427 4 473 233 Haddock Melanogrammus aeglefinus 1 703 547 2 703 547 3 605 420 4 508 351 Whiting Merlangius merlangus 1 593 449 2 575 431 3 539 395 4 368 269 Ling Molva spp. 1 792 652 2 769 629 3 699 559 Mackerel of the species Scomber scombrus 1 0 228 2 0 225 3 0 219 Spanish mackerel of the species Scomber japonicus 1 0 215 2 0 215 3 0 176 4 0 131 Anchovies Engraulis spp. 1 0 875 2 0 927 3 0 772 4 0 322 Plaice Pleuronectes platessa  1 January to 30 April 2010 1 789 431 2 789 431 3 757 431 4 547 358  1 May to 31 December 2010 1 1 097 599 2 1 097 599 3 1 053 599 4 760 497 Hake of the species Merluccius merluccius 1 3 063 2 416 2 2 314 1 804 3 2 314 1 770 4 1 906 1 463 5 1 770 1 395 Megrims Lepidorhombus spp. 1 1 633 1 537 2 1 441 1 345 3 1 297 1 177 4 817 697 Dab Limanda limanda 1 588 480 2 447 348 Flounder Platichtys flesus 1 327 288 2 248 208 Albacore or longfinned tuna Thunnus alalunga 1 2 238 1 815 2 2 238 1 726 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0 1 140 2 0 1 140 3 0 712 Whole fish Fish without head (1) Gutted fish, with head (1) Extra, A (1) Extra, A (1) Monkfish Lophius spp. 1 1 783 4 632 2 2 280 4 331 3 2 280 4 090 4 1 900 3 609 5 1 052 2 586 All presentations Extra, A (1) Shrimps of the species Crangon crangon 1 1 430 2 654 Cooked in water Fresh or chilled Extra, A (1) Extra, A (1) Deep-water prawns Pandalus borealis 1 4 985 1 081 2 1 748  Species Size (2) Selling prices (EUR/t) Whole (2) Edible crabs Cancer pagurus 1 1 207 2 905 Whole (2) Tails (2) E ² (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 4 469 4 469 3 323 2 4 469 3 066 2 789 3 4 002 3 066 2 051 4 2 599 2 131 1 682 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 5 057 3 910 2 5 057 3 910 3 4 787 3 641 4 3 910 2 832 5 3 371 2 225 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX III Withdrawal prices in landing areas which are very distant from the main centres of consumption Species Landing area Conversion Factor Size (1) Withdrawal price (in EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus Coastal regions and islands of Ireland 0,90 1 0 116 2 0 178 3 0 168 4a 0 106 Coastal regions of Eastern England from Berwick to Dover Coastal regions of Scotland from Portpatrick to Eyemouth and the islands located West and North of those regions Coastal regions of County Down (Northern Ireland) 0,90 1 0 116 2 0 178 3 0 168 4a 0 106 Mackerel of the species Scomber scombrus Coastal regions and islands of Ireland 0,96 1 0 219 2 0 216 3 0 210 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,95 1 0 217 2 0 214 3 0 208 Hake of the species Merluccius merluccius Coastal regions from Troon (in South-Western Scotland) to Wick (in North-Eastern Scotland) and the Islands located West and North of those regions 0,75 1 2 444 1 812 2 1 846 1 353 3 1 846 1 327 4 1 520 1 097 5 1 412 1 046 Albacore or longfinned tuna Thunnus alalunga Islands of the Azores and Madeira 0,48 1 1 043 871 2 1 043 828 Sardines of the species Sardina pilchardus Canary Islands 0,48 1 0 142 2 0 178 3 0 200 4 0 131 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,74 1 0 219 2 0 275 3 0 309 4 0 202 Atlantic coastal regions of Portugal 0,93 2 0 345 0,81 3 0 338 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000.